 CARPENTERS,LOCAL 1913United Brotherhood of Carpenters And Joiners OfAmerica,Local#1913,AFL-CIO;and LosAngeles County District Council Of Carpenters,United Brotherhood Of Carpenters And Joiners OfAmerica,AFL-CIOandMichael R.Amato,United Brotherhood Of Carpenters And Joiners OfAmerica,Local# 1913,AFL-CIO;and LosAngeles County District Council Of Carpenters,United Brotherhood Of Carpenters And Joiners OfAmerica,AFL-CIO (Fixtures Unlimited)andMi-chael R. AmatoUnited Brotherhood Of Carpenters And Joiners OfAmerica,Local# 1913,AFL-CIO;and UnitedBrotherhood Of Carpenters And Joiners Of Ameri-ca,Local# 25, AFL-CIO (Robert E. McKeeConstruction Co.)andMichael R. Amato. Cases31-CB-502,31-CB-525,31-CB-536,and31-CB-537March 31, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING, JENKINS, AND KENNEDYOn August 21, 1970, Trial Examiner Herman Marxissued his Decision in the above-entitled proceeding,finding that Respondent United Brotherhood ofCarpenters and Joiners of America, Local # 1913,AFL-CIO, hereinafter called Local 1913, had en-gaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. TheTrial Examiner further found that Respondent Local1913 and Respondents Los Angeles County DistrictCouncil of Carpenters, United Brotherhood of Car-penters and Joiners of America, AFL-CIO, andUnited Brotherhood of Carpenters and Joiners ofAmerica, Local 25, AFL-CIO, had not engaged incertain other unfair labor practices alleged in thecomplaint.Thereafter, theGeneral Counsel andRespondent Local 1913 filed exceptions to the TrialExaminer's Decision, and briefs in support therein.The General Counsel also filed an answering brief.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in these cases, and hereby adopts the'Although thedesignation"AFL-CIO" is appended to theBrotherhood's name as incorporated in the namesof Locals 25 and 1913and the DistrictCouncil,Iomit the designation in otherwise stating the521findings, conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, asamended,theNational LaborRelations Board adopts as its Order the Recommend-ed Order of the Trial Examiner and hereby orders thatRespondent,United Brotherhood of Carpenters andJoiners of America,Local# 1913,AFL-CIO, itsofficers,agents,and representatives,shall take theaction set forth in the Trial Examiner'sRecommend-ed Order.In footnote 24 of the Trial Examiner'sDecisionchange "10" to "20" days.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEHERMAN MARx, Trial Examiner:The complaint alleges,inmaterial substance,that the Respondents,three labororganizations known,respectively,as United BrotherhoodofCarpenters and Joiners of America,Local No. 25,AFL-CIO(hereinLocal25),UnitedBrotherhood ofCarpenters and Joiners of America,LocalNo. 1913,AFL-CIO(herein Local 1913), and Los Angeles DistrictCouncil ofCarpenters,United Brotherhood of Carpentersand Joiners of America,AFL-CIO (herein the DistrictCouncil),are affiliated with the United Brotherhood ofCarpentersandJoinersofAmerica (herein theBrotherhood);'that an organization of employers calledAssociated Contractors of America,Southern CaliforniaChapter (herein AGC),on behalf of its members,and theBrotherhood,on behalf of various of its affiliates,includingLocals25 and 1913 and the District Council,are parties to acollective-bargaining agreement prescribing terms andconditions of employment of employees of the saidmembers ofAGC; that otheremployers,including anenterprise named Fixtures Unlimited,have adopted theterms of the agreement;that the said agreement providesfor the operation and maintenance of an"exclusive hiringhall"by affiliatesof the Brotherhood,including theRespondents,for the purpose of supplying employers withlabor;that on or about June 23,1969, a member of Local1913,MichaelR. Amato,was fined and suspended fromunion membership for oneyear by Local 1913 and theDistrict Council because he"protested or grieved over themanner"in which Local 1913 operated the said hiring hall,or "because he sought a referral"therefrom;that by suchfine and suspension, Local 1913 and the District Councilviolated Section 8(b)(1)(A) of the National Labor RelationsAct2 (hereintheAct);and that the Respondents haveunlawfully discriminated against Amato in the operation ofthe said hiringhall byimproperly placing his name at thebottom of the job referral list,and refusing to refer him foravailable employment with Fixtures Unlimited and aBrotherhood'sname because that is the way it appears in the evidence andallegations directly involving it229USC151, etseq189 NLRB No. 81 522DECISIONSOF NATIONALLABOR RELATIONS BOARDmember of AGC, Robert E. McKee Construction Co.(hereinMcKee), thereby violating Section 8(b)(1)(A) and(2) of the said Act.3The Respondents have filed a joint answer which, inmaterial substance, denies the commission of the unfairlabor practices imputed to them.Pursuant to notice duly served by the General Counsel ofthe National Labor Relations Board upon all other parties,a hearing upon the issues in this proceeding has been heldbefore me, as duly designated Trial Examiner. The GeneralCounsel and the Respondents appeared through respectivecounsel, and all parties were afforded a full opportunity tobe heard, examine, and cross-examine witnesses, adduceevidence, file briefs, and submit oral argument.Upon the entire record, from my observation of thedemeanor of the witnesses, and having read and consideredthe briefs submitted to me since the hearing, I make thefollowing:materials valued in excess of $50,000 from suppliers whoreceive the said materials from locations outside the Stateof California. By reason of its purchase and receipt of suchmaterials,FixturesUnlimited is, and has been at allmaterial times, engaged in commerce, and in operationsaffecting such commerce, within the meaning of Section2(6) and (7) of the Act.By reason of the operations of AGC, its members, andFixtures Unlimited in, and affecting, interstate commerce,as described above, the Board has jurisdiction of the subjectmatter of this proceeding.II.THELABOR ORGANIZATIONS INVOLVEDLocals 25 and 1913 and the District Council are, andhave been at all material times,labororganizations withinthe meaning of Section2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESFINDINGS OF FACTI.NATURE OF THE BUSINESS OF AGC, MCKEE, ANDFIXTURES UNLIMITED; JURISDICTION OF THE BOARDAGC is an organization of employers, and exists for thepurpose of representing, and represents, its members,includingMcKee, in the negotiation, execution, andadministration of agreements with various labor organiza-tions. Such members and AGC are, and have been at allmaterial times, employers within the meaning of Section2(2) of the Act. Members of the AGC annually performservices outside California valued in excess of $50,000, andannually purchase and receive materials valued in excess of$50,000 from sources located outside the said state. Byreason of such performance of services, and purchase andreceipt of materials, such members and AGC are, and havebeen at all material times, engaged in commerce, andoperations affecting such commerce, within the meaning ofSection 2(6) and (7) of the Act.McKee is a "nationwide construction company," anddoes business in California. In the course of its operations,itannually purchases and receives at construction sites inthat state from sources located outside thereof materialsvalued in excess of $50,000. By reason of such purchaseand receipt of materials, it is, and has been at all materialtimes, engaged in commerce, and in operations affectingsuch commerce, within the meaning of Section 2(6) and (7)of the Act.FixturesUnlimited is a California corporation; main-tains its principal office and place of business in Gardena,California,where it is engaged in the construction andinstallation of fixtures for commercial enterprises; and is,and has been at all material times, an employer within themeaning of Section 2(2) of the Act. In the course andconduct of its business operations, Fixtures Unlimitedannually purchases and receives at its place of business3The complaint is dated December 22, 1969, and, as amended onJanuary 30, 1970, is based upon a charge filed in Case 31-CB-502 on July18, 1969, a charge filed in Case 31-CB-525 on September 22, 1969, acharge filed in Case 31-CB-536 on November 13, 1969, and a charge filedin Case 31-CB-537 on November 13, 1969 The charges have been dulyconsolidated for hearing Each Respondent has been duly served withcopies of the charge or charges applicable to it, and of the complaint,A.Prefatory StatementThe brotherhood's constitution provides for the charter-ing of local affiliates such as Locals 25 and 1913 (sec. 29),and, in cities where two or more exist, their organizationinto regional bodies such as the District Council (sec. 26).4The district organizations and their constituent locals aresubject to the constitution which,inter aka,provides thatdues of members of the locals are payable on the first ofeach month, but that a member "does not fall in arrearsuntil the end of the month in which the member owes threemonths'dues" (sec. 44); lists "offenses," forwhichmembers of locals may be disciplined by fine, suspension orexpulsion (sec. 55); vests in the district bodies jurisdictionto process and hear charges brought against such members(sec.56);and provides for an appeal from disciplineimposed to the Brotherhood's General Executive Board,and from that body to the Brotherhood's GeneralConvention, subject to a requirement, among others, thatwhere a fine exceeds $50, no appeal "can be entertained" bythe General Executive Board unless the appellant first paysthat sum to the relevant local or district body "on account,to be held until the appeal is decided by the GeneralExecutive Board," and that if the decision is adverse to theappellant, he pay the full amount "before a further appealcan be taken" (sec. 57C). A time limit of 30 days afterimposition of the penalty is specified for the filing of anappeal,and, in case of a fine in excess of $50, an appeal mustbe accompanied by a receipt showing the payment requiredas a condition of the appeal (sec. 57D). Fines must be paidwithin 30 days after imposition to entitle the fined member"to any privilege, rights or donations," but this is subject toprovisions governing appeals (sec. 45).The District Council consists of local affiliates, includingLocals 25 and 1913, which dobusinessin the Los Angelesarea. The locals are represented in the District Council byamendment thereof, and order of consolidation A hearing on the issues inthis proceeding was held on February 24, 25, and 26, 1970, at Los Angeles,California4A booklet in evidence (Jt Exh A) is divided into three subheadingsrespectively labelled "Constitution,""General Bylaws,"and "GeneralLaws,"but all three are treated in the record as constituting theBrotherhood's constitution,and are so treated here CARPENTERS,LOCAL1913523delegates they elect for that purpose; and are subject to theDistrictCouncil's bylaws. These, among other things,prescribe the monthly dues required of members of thelocals (sec. 30, bylaws); specify that no member shallreceive a "working card" from his local unless "all hisarrearages for dues, fines and assessments are paid in full"(sec.26,bylaws), and that while at work, he carry aprescribed card "showing dues paid for the current month"(sec.42M, bylaws); and provide for the selection andprocedures of trial committees to hear charges againstmembers of the constituent locals, and upon a finding ofguilty, to recommend the penalty to the delegates to theDistrictCouncil who have the "final decision" thereonsubject to prescribed limitations set forth in the bylaws(secs. 34 and 36, bylaws). The procedures entitle an accusedto charges in writing; a hearing with notice thereof and aright to appear in person; reading of the charges andarraignment thereon; confrontation of witnesses; repre-sentation by counsel, and an opportunity for the presenta-tion of evidence and cross-examination of witnesses.AGC, on behalf of its members, and the Brotherhood, onbehalf of its affiliates in Southern California, includingLocals 25 and 1913 and the District Council, are, and havebeen at all times material here, parties to a contractprescribing terms and conditions of employment forvarious classifications of employees, including carpenters,in the employ of members of AGC Fixtures Unlimited hasadopted the contract as an employer, and has been subjectto it at all such material times.The contract contains "hiring hall" provisions which, ineffect, require Locals 25 and 1913 (and other locals notinvolved here) to "establish and maintain open andnondiscriminatory employmentlistsfor the use of work-men desiring employment on work covered" by thecontract; entitle such workmen to use the lists withoutcharge; obligate contracting employers requiring workmento call "first" on the given local to supply them, and thelocal to furnish them; and require the local to dispatch suchworkmen "from among those entered on said lists innumerical order" subject to an "order of preference,"including the preferential dispatch of available workmenwho are "specifically requested by name" by an employer,and who have been employed by such employer "in thegeographic area" of the given local within three yearspreceding the request (art. II)The contract also includes union security provisions(whose legality is not in question here) requiring thatemployees subject to the agreement who had worked forone or more AGC members "for ... 8 days continuouslyor accumulatively shall be or become after the 8-day period..members of the Union and shall remain members oftheUnion as a condition of continued employment" (art.lI).5The District Council has implemented the contractualhiring provisions with hiring hall regulations, which havebeen in effect for its constituent organizations, including5Although the term "Union" in the union security provisions literallyrefers to the Brotherhood, it is evident from the record as a whole that theRespondent organizations treat membership in a local affiliate of theBrotherhood as membership in the Brotherhood itself5All dates set forth below occurred in 1969 unless otherwise specified7Apart from the hearsay statement in the work request, there is noLocals 25 and 1913, at all times material here. The rulesprovide, among other things, that each such organizationmaintain a hiring hall (or "dispatch office," as theregulations call the facility); that an individual seekingwork through the hall register there by writing his name andclassificationon an "employment list" beneath thepreceding registrations; that "(f)inancial good standing inthe Union can be required as a condition of dispatchmentfor workmen who are required to become members of theUnion (presumably the Brotherhood or its appropriatelocal affiliate) as a condition of employment" under thecontract between the Brotherhood and AGC;and thatregistrants be dispatched by classification, during specifiedweekday morning hours in descending order as listed. Theregulations also require that a roll call of registrants be heldeachMonday morning, and that a registrant's name beremoved from the list in certain specified circumstances,including his failure to answer a roll call.Under customary procedure at Local 1913's hiring hall,at least, a workman entitled to preferential dispatchbecause of a specific request for him by an employer forwhom he had worked within the preceding three years isdispatched with a "work referral form" to thejob upon hispresentation at the hiring hall of a "work request" from theemployer certifying to the prior employment.B.The DisciplineofMichaelR. AmatoIn or about mid-April 1969,6 the Charging Party, MichaelR. Amato, who has been ajourneyman carpenter for some30 years, and a member of Local 1913 for about half thatperiod, found a job opening as a carpenter on aconstruction project of an AGC member named G. 0.Gartz Construction Company (herein Gartz). The projectwas within the territorial area served by Local 1913, and asAmato had worked for Gartz within the preceding 3 years,he secured a work request from Gartz, in effect certifying tohisprior employment, in conformity with the hiringprocedures,7 and presented it on the morning of April 17 atthe appropriate dispatch window at Local 1913's hiring hallto a business agent of the union, Samuel Cowan, who wason duty at the window,for issuanceof the required workreferral form. As of that time, Amato had not paid his duesfor April, amounting to about $10.65, which had becomepayable on the first of that month. Another business agentof the local, Joseph Riviezzo, and a hiring hall dispatchernamed Shirley Futterman were at their respective desksnear the window during Amato's visit to the dispatchfacility. Some 25 to 50 members of Local 1913 were in thehiring hall while Amato was there, some of them situatedabout six feet from him.The disciplinary proceeding involved here grew out ofcharges filed with the District Council by Riviezzo andCowan that Amato misbehaved himself while at the hiringhall on April 17, and by working later that day at the Gartzproject without prior payment of his April dues. Although,direct evidence that Amato had worked for Gartz within the preceding 3years, but one may fairly infer that Amato had the requisite employmenthistory with Gartz fromthe general context of circumstances, including thefact that Local 1913 makes noclaim thathe lacked the pnor workqualificationfor referral,and restedan objectionto the referral at thehiring hall on another ground 524DECISIONS OF NATIONAL LABOR RELATIONS BOARDas will appear in more detail later, the discipline in questionwas based on the record of a hearing on the charges beforea regularly constituted trial committee of the DistrictCouncil, the events at the hiring hall were litigated in thecase at bar, and findings thereon are appropriate, at least asan aid to an assessment of the motive for the charges. Therelevant findings follow.8Upon presentation of the Gartz work request, Cowanasked Amato for his working card which would reflect thelatter's dues status.Amato produced the card, and Cowan,noting the dues arrearage for April, told Amato that hewould issue the referral if Amato would pay the April duesto George Collins, the local's financial secretary, who wasin another office on the premises. Amato replied to theeffect that that was not necessary, and Cowan cited section42M of the District Council's bylaws, requiring thatmembers of the constituent locals, "while at work," carry acard "showing dues paid for the current month." ThenAmato, in a state of anger, and speaking in an excessivelyloud voice-loud enough to be heard by the rank-and-fileunion members in the hall-said, in effect that he did notgive a "Goddamn" about the bylaws; that he was governedby "the law of the land"; that he "dare(d)" Cowan to denyhim the referral; and that he had "plenty" (or "enough") onboth you guys." And addressing himself loudly in generalto the union members present in the hall, he announcedthat Cowan had denied him a referral, and that he wanted"a witness" to the demal.9Cowan made no reply to this, and over a period of about20 minutes, while Amato was in the hiring hall, busiedhimself with other matters. He then went to Collins' officeto verify Amato's arrearage, and ascertaining what was due,he told Collins to prepare a working card for Amato.a In making findings as to events at the hiring hall, I have taken intoaccount the testimony of all five witnesses who describe Amato's behaviorthere, but dispense with a canvass of various differences in details amongthem that in my judgment can have no impact on the ultimate results hereMuch of what occurred is not in material dispute,and where there isconflict on a matter of substance,the difference will be noted and resolved9Amato, conceding that he spoke in a loud voice, but claiming that heusually does because of a hearing defect,denies that he was "abusive"toward the two business agents,asserting, also, that he expressed himself interms normally used at the hiring hall in substance, he pictureshimself asrequesting the referral, replying to Cowan's reference to the bylaws with aposition that he was entitled to the referral under "the rules of the land"and the Brotherhood's constitution, and, as asking Cowan twice, during aperiod of about 25 minutes in which Cowan was dawdling, that Cowaneither issue the referral or reject the request for it I am persuaded thatAmato was not as restrained as he would have one believe He does notdeny,in terms at least,that he dared Cowan to rejecthis referral request,and that he made a general announcement to the union members in thehall that he had been denied a job referral, and that he wanted "a witness",and he conceded, somewhat reluctantly, that he "may have" made aprofane reference to the bylaws That he was angered by Cowan'srequirement that he pay the dues as a condition of the referral is evidencedby his own testimonythat "itdidn'tsitwell withme," and by that of awitness,AngeloKoufos,who was called by the General Counsel tocorroborateAmato on a number of issues, and although obviouslyfavorably disposed toward Amato (testifying, for example, that Amato"didn'traise hisvoice anymore than anybody else, whendeprived ofthe job"), nevertheless describes Amato as getting "mad" during hisconversationwithCowanMoreover, in his testimony and demeanor,Amato appeared to me at various points to be more emphaticallyargumentative thanwas warranted by the circumstances,and theseindications,coupled with his angry state at the hiring hall, heighten theplausibilityofthetestimonydepictinghim, in effect, as loudlyargumentative,and as making offensive remarks in the presence of othermembers of Local 1913. To be sure, the two business agents and FuttermanCowan then returned to the dispatch window, and a fewminutes later, receiving word from Collins that therequested card was ready, he gave Amato a referral slip andtold him to "be sure you pick up your card at ... Collins'office before you report to the job" (or, in other words, topay his dues to Collins and procure the requisite cardbefore starting to work). Amato, however, proceeded to thejob without paying the dues, and without the card. AsCowan testified, he issued the referral before the dues wereactually paid in order "to get rid of the noise" made byAmato, and in the expection that the latter would follow hisadmonition to procure the requisite card before proceedingto his work.foLater that morning, learning from Collins that Amatohad not made the dues payment, Cowan reported thematter to Riviezzo (who served as the local's representativein the area in which the Gartz project was located), andboth business agents proceeded to the Gartzjob site. Therethey told Amato, in substance, that it would be necessaryfor him to pay his dues before continuing with his work,and Cowan also so informed Amato's foreman. Amatoacquiesced in the requirement, but, applying an obsceneterm to the business agents, told them that they would "payme for every hour I lose." He then left the project,proceeded to the local's office, paid his April dues, and thenreturned to the project where he resumed his work.iiAbout a week after the hiring hall episode, Riviezzo andCowan filed the charges, previously mentioned, with theDistrictCouncil, alleging, in substance, that Amato hadviolated sec. 55A(l) and (13) of the Brotherhood'sconstitution by conduct at the hiring hall (summarized inthe charges, and not necessary to repeat here), and byworking at the Gartz project without the dues paymentare not in totalaccord onremarks one or anotherof the three imputes toAmato, butsuch variances among witnesseswho testify aboutthe sameevents a substantialperiod oftime afterthey occurare common, and donot necessarilydestroy their credibility. One of them may recall whatanother hasforgotten, and the substantialtruthmay oftenbe found in acomposite of the versionsgiven.Such, in myjudgment, is the casewith theaccountsof Riviezzo,Cowan, andFuttermanregarding Amato's behaviorat the hiring hall, and I have madecorresponding findingsioAccording to Amato, Cowanissued thereferralwithout anycondition, butthisdoes not quiteamount to a clear denialthat in theprocess ofissuing thereferral,Cowan told him to "besure topick up" thecard in Collins'office before proceedingto the job In any case, Riviezzoand Futterman substantially corroborate Cowanon the relevantpoint, andespeciallyin viewof the requirementof sec42M of the bylaws, theindisputablefact that Cowan had invokedthese provisionsin the course ofhis prior discussion with Amato, and the courseof actionCowan followedlaterthatmorning whenhe learned that the duespaymenthad not beenmade,Iam convinced that uponissuing the referral,Cowan told Amato toprocure thecard fromCollins beforegoingto work Moreover, in view ofAmato's behavior in thehiring hall, I ampersuaded of the credibility ofCowan's explanation of the reasonhe turnedthe referralslipover toAmatobefore actualpayment ofthe duesiiThe finding that Amatomade the obsceneremark and threatened tomake the two business agentspay "for every hour I lose" is based onRiviezzo'sversionAmato's accountof the conversation amounts to adenial thathemade thestatement.Cowandoes notquote Amato asmaking it,and Riviezzodoes not do so in his testimonybefore the trialcommitteeHowever, that may be because Cowan bore the principalburden of describingthe events at thehiring hall and the project, and hedoes characterize Amato as being "very abusive" at both places, althoughless so atthe projectthan at the hall It is likely that Amatowas angry atthe project,as at the hall, and resentfulthathe had to lose time from hisworktomake theduespayment,and, upon myimpression of him, I ampersuaded thathe expressedhimself in theterms attributed to him CARPENTERS,LOCAL 1913'required by the District Council's bylaws, and previouslyrequired of him at the hiring hall.Subdivisions (1) and (13) of sec. 55A of the Brotherhood'sconstitutionrespectivelyforbid"(c)ausingdissensionamong the members of the . . . Brotherhood"; and"(v)iolating theObligation."The "Obligation" is, insubstance, a "promise" made in a prescribed ritual by eachmember of a Brotherhood local at the time he becomes amember, committing him, among other things, "to abide by(the Brotherhood's) constitution and laws," and to "observethe local trade rules of this order."On May 14, the District Council wrote to Amato,advising him that he had been charged with violation of sec.55A(l) and (13), stating that its executive committee"would like to review these charges" with him, andspecifying a date, time, and place for the discussion. Amatodid not appear, notifying the District Council by mail thathe would not do so because its notice of May 14 containedno details of the charges and thus (according to Amato)failed to comply with rights given him by "sec. 101-A, Par.5 of the Disclosure Act of 1959." 12On June 5, the District Council served Amato, bycertified mail, with a copy of the charges, and a notice thata hearing would be held on them at a specified time andplace on June 16 before a District Council trial committee.Amato did not appear.Riviezzo, Cowan, and Collins testified before the trialcommittee, and the upshot of the hearing was that thecommettee made a finding of "guilty" on the charges andrecommended that Amato be fined $300 and suspendedfrom union membership for one year. Amato was notifiedof the result, and that the trial committee's action would bepresented to the District Council for consideration anddisposition.He did not appear before that body orotherwise submit to it any opposition to adoption of thetrial committee's finding and recommendation. The Dis-trictCouncil adopted the committee's report, and bycertifiedmail dated June 24, 1969, notified Amato of theaction taken by it.i3Several weeks later, by letter dated July 10, 1969, Amatofiled an appeal with the Brotherhood's General ExecutiveBoard, and that body replied in a letter dated July 15, 1969,stating, in substance, that under sec. 57C of the Brother-hood's constitution, in order for his appeal to beconsidered, it would be necessary for him to submit "a validreceipt" showing that he had paid at least $50 of the fine12Amato's statutory reference appears to be to sec 101(a) of theLabor-Management Reporting and Disclosure Act of 1959 (29 U S C 411),which forbids a union to discipline a member (with an exception notrelevant here) unless it first serves him "with written specific charges" Hewas served with a copy of the charges well in advance of a hearing on thembefore a trial committee, and in view of the limited purpose of the letter ofMay 14, there would be no legal necessity to detail the charges therein Aclaim he makes in his testimony that the omission "violated (his) rights"lacks substance13According to Amato at one point, he did not appear before the trialcommittee because the District Council's letter of May 14 notifying himthat the charges had been filed "violated (his) rights" in that it containedno details of the charges Subsequently, he added another explanation tothe effect that"there is no such thing as a 'trial committeeunder theBrotherhood's constitution Both explanations lack substance Especially inview of the service of a copy of the charges well before the committeehearing, there was no legal necessity for inclusion of details of the chargesin the letter of May 14 The second explanation rests on an inaccurate525imposed upon him. In a subsequent letter to Amato datedJuly 25, 1969 (replyingto a communicationfrom Amatothat need not be detailed here), the General ExecutiveBoard set forth the provisions of sec. 57C in full, and toldAmato that upon compliance with these provisions andsubmission of a receipt showing the payment, his appealwould be givenfurther consideration.Amato has not made the required payment; the GeneralExecutive Board has taken no further action on the appeal;the fine and suspension remain in effect;and no legalproceeding has been brought to collect the fine.14C.The Alleged Hiring Hall Discrimination AgainstAmatoAmato paid his dues for May and June, but not for Julyand August, and thereis conflictin the record whether heattempted to do so during the latter 2 months.According to Amato, he attempted to make paymentsduring both months, and his account of the first effort is tothe effect that during the latter part of July, he came to the"dues window" at Collins' office, and told the latter that hewished to bring his dues up to date; that Collins asked himto produce "a valid receipt for the $50" (a reference, ifAmato's account of the incident is credited, to the partpayment of the fine required as a condition of the appeal);that he told Collins that he had no receipt, and had nointentionof paying that sum, that Collins then said that hecould not accept the dues; that Local 1913's treasurer, DanCurrier,was standing near Amato during the colloquy;that Amato told Currier that the latter had "witnessed" therefusal to accept the dues; and that Currier acquiesced.According to Amato, he had much the same experiencein the following month, testifying that accompanied byKoufos, he came to the dues window, with the requisiteamount in his hand, and offered to pay what he owed asdues; and that as on the prior occasion, Collins replied thathe could not accept the dues unless Amato produced "avalid receipt" showing payment of the $50. Purportedlydescribing the same episode, Koufos quotes Collins assaying that he could not accept the dues until Amato "paidthe fine."Collins denies that either episode occurred, stating thatAmato made no effort to pay dueseither inJuly or August.The credibility questions presented are not easy toresolve, for the witnesses on both sides of theissues werenot always candid in their testimony. This is the case withpremise, for sec 56 of theBrotherhood's constitutionexpressly provides fortrialcommitteesand spells outproceduresto be followed by them Thereasons forhis nonappearancebefore any agency ofthe DistrictCouncil inconnectionwith the chargesdo not affect the ultimate issues in this case,but one maynote,in passing,a facetof his testimonywarranting a beliefthat he was more concerned withthe discoveryof some flaw in the DistrictCouncil's proceduresthat couldbe turnedagainst it than in defendinghimself on the meets of the charges against him This attitude emerged inhis explanationthat he didnot appearbefore the District Council tooppose adoption of thetrial committee's action becausehe did not wish totake the DistrictCouncil"off the hook" or, in other words,as he alsotestified,place it in a position"to rectifyany mistakes"ithad made inviolating his rights14Sec 57A of the Brotherhood's constitutionprovides that penaltiesimposed by a local or district body are noteffective while on appeal to thegeneral executiveboard,except in cases where there has been a failure tomake the payment required by sec 57C 526DECISIONS OF NATIONALLABOR RELATIONS BOARDthe accounts by both Amato and Koufos of Amato'sbehavior at the hiring hall on April 17. Moreover, theprecise phrase, "a valid receipt," which appears in the twoletterssent to Amato by the Brotherhood's GeneralExecutive Board in connection with the processing ofAmato's appeal, is imputed by Amato to Collins on fouroccasions, two of them in July and August, as describedabove, the third in September, and the fourth in October,when, according to Amato, he attempted to pay his dues.There is no evidence that Collins had ever seen a copy ofeither letter;and one may well doubt the likelihood that hewould use the precise phrase in question on all fouroccasions.What is more, Koufos turns up as a witness as toa number of episodes involving Amato and one or anotherof the Respondent labor organizations, doing so on at leastsome occasions at Amato's invitation, and while that, ofcourse, does not of itself place Koufos' credibility injeopardy, the fact of his presence by prearrangement,coupled with indications at some points in his testimony ofa disposition to argue Amato's case, rather than to respondfactually to interrogation, gives his testimony some color ofbias and preconception.On the other hand, a number of factors tip the credibilityscales against Collins. One is the unexplained failure ofLocal 1913 to call Currier as to the dues offer Amato saysCurrier witnessed Moreover,it seemsplausible that Amatowould seek to pay his dues for July and August, as he hadforMay and June, following his experience on the Gartzjob in April. Finally, there are aspects of Collins' testimony,to be discussed later, given in connection with the duesoffermade by Amato in September, which impel aconclusion that Collins has a policy of refusing to acceptdues from Amato until he pays $50 on account of his fine.Thus, for the reasons stated, while I have some doubt thatCollins used the precise phrase, "a valid receipt," on eachoccasion when Amato offered to pay the dues, I ampersuaded, and find, that he offered to pay his dues toCollins in July and August, and that the latter declined toaccept the offers, telling Amato, on each occasion, insubstance, that he could not accept the dues unless Amatopaid $50 on account of the fine that had been imposed onhim.On September 15, a Monday and thus a day on which theroll was called at Local 1913's hiring hall, Amato, who hadsigned the unemployed register, came to the hall in time forthe dispatches which were being handled by Riviezzo on aplatform in the hall preceding the rllcall, as wascustomary. Riviezzo announced that a number of carpen-ters (about six or seven, according to Riviezzo) were neededfor a "fixture job" by Fixtures Unlimited, as contractor, ata specified department store, and then proceeded to callsome names from the register, including that of Amato,who had specified his availability for such work.Hearing his name, which was the second or third called,Amato called out that he would accept thejob, came to theplatform, and displayed his "working card," but at aboutthat point Riviezzo left, stating he would return in amoment. He came back a few minutes later, and handedAmato a slip of paper containing the following unsignedtypewritten statement:To: Michael AmatoLocal Union 1913 is not dispatching you for the solereason that you failed to pay regular monthly uniondues and did not remain a member in good standing oftheUnion as required by Article 2, section 206 of theMaster Labor Agreement.15After some words between Riviezzo and Amato (theirversions conflict, but need not be set forth, as neitheraccount materially affects theissues),Amato, accompaniedby Koufos,wentto the dueswindow inCollins' office,where Amato spoke to Collins. As the evidence establishes,withoutmaterial dispute,Amato told Collins that hewished to pay the dues he owed, and Collins said that hewould not accept payment, but there is conflict as to thereason given by Collins. According to him, the reason hegave was that Amato's "time for payment of dues hadexpired." According to Amato, Collins said that he wouldnot accept the dues without production of "a valid receiptfor $50." Koufos quotes Collins as saying that Amatowould have to pay the "fine imposed on him" before hisdues would be acceptedAs is evident from Collins' own testimony during hiscross-examination, he did something more than make thevague statement that Amato's "time for payment of dueshad expired," for, after citing as his authority for the duesrejection various sections of the Brotherhood's constitution,which include provisions for loss of membership fornonpayment of a fine due for more than 30 days, except"where an appeal is pending" (sec. 45), and for payment of$50 on account, as a condition of appeal, where the fineexceeds that sum (sec. 57), he testified that he told Amatothat he "had no record of his appeal," and that the effect ofwhat he told Amato was that "until such time as I receivedword that he had filed an appeal, whether it be by thesubmission of a $ 50 deposit . . . I would be in no position totake his dues." As the constitution requires the payment asa condition of the appeal, Collins' enlarged account of whathe told Amato comes close to a concession that he told thelatter, in substance, that unless he was informed that Amatohad paid the $50, he could not accept dues from Amato.It appears to me that Amato's version of the conversa-tion is materially closer to the truth than Collins' vagueand fragmented account, and thus I find that on Septem-ber 15, Collins was aware that Amato had not paid the $50,and that he told Amato, in substance, that he could notaccept the dues because Amato had not made the required$50 payment.Rollcallon September 15 was held at 8 a.m., ascustomary, and Amato'sname wasnot called.Amatolooked at the register that morning shortly after completionof the call, and saw that a line had been drawn through hisname, and that a notation had been made alongside to theeffect that that had been done at 7:45 a.m.On October 17, 1969, several weeks after Amato had fileda charge alleging that the refusal to dispatch him onSeptember 15 was unlawful, the Respondents' attorneywrote a letter to Amato, stating that the District CouncilisThe slip of paper has some written notations made by Amato andKoufos after it was given to Amato I base no findings on the notations CARPENTERS, LOCAL 1913and Local 1913 had no objections to his employment at theFixturesUnlimited project, or by any other employer,provided he complied with the AGC contract, nor to hisregistration on the unemployed list at the Local 1913 hiringhall; and that he would be dispatched without discrimina-tion in accordance with the hiring procedures set forth inthe contract.Shortly after receipt of this letter, Amato registered at thebottom of the unemployed list at the hiring hall, and madean offer to Collins at the dues window to bring his dues upto date, and Collins rejected the offer in substantially thesame termsas before.In most weeks between that incident and the hearing inthis proceeding, Amato has registered on the unemployedlistatLocal 1913's hiring hall, but he has not beendispatched during the period. In some of the weeks, he didnot answer rollcall, and in each such week his name wasdropped from the register until he reregistered.On or about November 13, Amato secured a job as acarpenter on a construction project from McKee, by whomhe had been employed within the preceding 3 years, and asthe project was within the territorial area served by Local25, he procured the requisite work request from McKeeand, accompanied by Koufos, submitted it at the local'sdispatch window to an office employee of the organization,Elizabeth Carson, whose duties include dispatching. Sheprepared the requested referral slip and gave it to Amato.He left the window, but instead of proceeding to the job,returned after several minutes, told Carson that he was notcurrent in his dues payments, and, submitting his workingcard to her, asked her if it was the policy of Local 25 to issuea referral to one who was not current in his payments.Verifying the fact of his arrearage from his card, she toldhim that it was not the local's policy to issue such a referral,and that she had assumed he was current and had made amistake. She retrieved the referral slip from Amato, andtold him that she would issue it if he brought his duespayments up to date. He did not do so, and did not work atthe project.D.Discussionof theIssues,Concluding FindingsThe General Counsel views Amato's behavior at thehiring hall on April 17 as the exercise of Section 7 rights,that is, to quote the General Counsel's brief, that Amatowas protesting "against the manner in which his collectivebargaining representative (Local 1913) was operating thecontractual referral system." Harnessing this position to acontention that the fine was unreasonably high, and thediscipline "arbitrary," the General Counsel maintains thatthe penalty imposed violated Section 8(b)(1)(A). As isevident from the complaint and the General Counsel'sbrief, this claim is tendered without regard to the issuewhether the denials of referral following the imposition ofthe discipline were unlawful.Granting that union discipline of a member, obligated tobelong to the union as a condition of employment, forconduct protected by Section 7 violates Section 8(b)(1)(A)527if the penalty, although otherwise proper, exceeds reasona-ble limits,is there is an underlying fallacy in the GeneralCounsel's thesis, and that is that Amato was disciplined forexercising Section 7 rights.It is true, as the General Counsel points out, that Local1913 acts as the agent of the contracting employers indispatching employees subject tothe agreementto jobs,that Section 7 protects the right of such an employee toprotest the operation of the contractual dispatch machineryto deny him a referral, and that, as the Seventh Circuit hassaid,"not every impropriety committed during such(Section 7) activity places the employee beyond theprotective shield of the Act"(N.L.R.B. v. Thor Power ToolCompany,351 F.2d 584, 587). But is is also true, as theCourt pointed out, that "flagrant conduct of an employee,even though occurring in the course of Section 7 activity,may justify disciplinary action by the employer . . . Theemployee's right to engage in concerted activity may permitsome leeway for impulsive behavior, which must bebalanced against the employer's right to maintain order andrespect"(id.).And one need hardly add that a union thatserves as the employer's hiring agent has a comparable"right" at its hiring facility.Applying that right to the facts in this case, the nub of thematter is that Local 1913 has an important stake in themaintenance of peace and good order in its facility,especially when substantial numbers of jobseekers gatherthere;in retaining their trust in the fairness of the operationof the facility; in protecting its representatives fromunwarranted abuse in the course of their duties there; andin financing its operation through the collection of properdues; and that the record as a whole impels a conclusionthat the charges brought against Amato, and the resultingdiscipline, were not aimed at Amato's right to disagree with,and protest,the refusal to give him the work order unless hepaid his current month's dues, but at conduct by him at thehiring hall and at the project militating against the peacefuland orderly operation of the referral system, and of therelated provisions of section 42M of the bylaws.There is no demonstration (or claim, for that matter) thatthe proceeding against Amato failed to comply with theregular disciplinary procedures prescribed by the DistrictCouncil's bylaws and the Brotherhood's constitution; nor isthere any warrant for a conclusion that the trial committeebased its finding and recommendation on anything but theevidence before it.The committee hearing record (a verbatim transcript ofwhich is in evidence in this case), consisting of undisputedtestimony,portraysAmato as being "noisy" and"boisterous"while in the hiring hall; as "raving andranting" in response to Cowan's request that he see Collins,pay his dues and procure the requisite card; as insisting thatCowan was denying the referral, despite repeated state-ments by Cowan that the referral would be issued uponpresentation of the proper working card; as being "veryabusive" toward Riviezzo and Cowan at the hiring hall andthe Gartz job site, although less so at the project than at thehall;as rejecting the authority of the bylaws and theBrotherhood's constitution in profane terms; as challenging16ScofieldvN L R B,394U S 423, see alsoN LRB vMarine and Shipbuilding Workers,391 U.S 418Allis-Chalmers Mfg Co,388 U S 175, andN LR B vIndustrialUnion of 528DECISIONS OF NATIONALLABOR RELATIONS BOARDCowan to deny the referral, coupling this, in the presence ofother members of Local 1913 who were "listening," with astatement to Riviezzo and Cowan that "I have enough onyou guys now"; and as working at the Gartz project,without the requisite card, in violation of the bylaws,despite Cowan's admonition that he first procure one.To be sure, some of the testimony before the committeeconsisted of conclusions and generalizations such as thatAmato was "raving," "ranting," "noisy," "boisterous," and"very abusive," but that is not the case with Amato'sviolation of sec. 42M of the bylaws, which obviously wasnot protected by Section 7 of the Act, nor with his assertion,"I have enough on you guys now" which, to the other unionmembers present, could reasonably convey the meaningthatAmato had information of misconduct by Riviezzoand Cowan, and could be reasonably interpreted as a threatof reprisal against both business agents if they accepted hischallenge to "go ahead and refuse me this job." Thepotential of such behavior for planting seeds of dissensionand distrust of the operation of the hiring hall among otherunion members is obvious, and it is equally evident that inthe circumstances presented, the intimated threat ofreprisal was not the exercise of a Section 7 rightMoreover,itisone thing to say that the testimony before thecommittee included conclusions and generalizations, butquite another to say that these characterizations coveredconduct protected by Section 7. The disciplinary proceed-ing was brought by nonlawyers and heard and decided bynonlawyers, and the record of the hearing before thecommittee should not bejudged by the evidentiary nicetiesthat prevail in judicial proceedings. Deliberately absentinghimself,Amato contributed nothing to enlighten thecommittee, which necessarily had to base its decision on thetestimony presented to it. In the absence of any evidence tothe contrary, it is fair to conclude that the committee, in thelight of the total record before it, accorded the quotedgeneralizations the meaning they would have in reason andcommon understanding, that is, that Amato, without goodcause, engaged in noisy and boisterous behavior at thehiring hall that was detrimental to the peace and good orderthat the facility should have, and verbally abusedrepresentatives of the local both there and at the Gartz jobsite while they were endeavoring to discharge their duties. 17In the context of circumstances, I find no more protectionin Section 7 for such behavior than for Amato's veiledthreat of reprisal against Riviezzo and Cowan if the referral17 In making findings previously as to Amato's behavior at the hiringhall, I have taken into account variances between the testimony Riviezzoand Cowan gave in this case and that they gave before the committeeBearing in mind the differences between the two types of proceedings, thedisparities between the two hearing records are not so great as to warrantthe rejection of the versions Riviezzo and Cowan gave in this case In anyevent, one must look to the record before the committee, and not to thetestimony here, for the evidentiary basis for the committee's finding andrecommendationi"As regards the reasonableness of the discipline, the General Counselmakes much of the fact that an exhibit (R Exh 6) listing penalties imposedby the District Council since January 1, 1965 shows that no member ofLocal 1913has been fined as much as 300 during the period covered, butthat, in my view, is an unduly limited use of the exhibit The discipliningagency is not Local 1913, but the District Council which performs thatfunction for some 24 constituent locals in the Los Angeles area There is nowere denied him, or his violation of section 42M of thebylaws.The correlative result of a conclusion that the conduct forwhich Amato was disciplined is not protected by Section 7is that a judgment as to the reasonableness of the penalty isnot the province of the National Labor Relations Board.That is not to say that the Board may not take the scope ofthe penalty into account in the process of determiningwhether a union member has been punished for exercising aprotected right. Conceivably, in given cases, unprotectedconductmay be used as a pretext to punish a unionmember for exercising a protected right, or the motive forthe discipline may be obscure, and in such situations, therelative severity of the penalty might help shed light on itspurpose.But multiple factors may govern an inquiry whether apenalty was aimed at the exercise of protected rights, andthemere fact that its scope may run counter to thefactfinder'sperception of what is reasonable does notinevitably spell out an invasion of Section 7 rights.Perceptions of the reasonable in penalties may reasonablyvary widely, conditioned by such factors as variations in thebehavioral standards of those charged with the responsibili-ty of forming a judgment, or degrees of awareness of theneed for the discipline imposed.Wide, but acceptablevariations, in assessing damages or imposing penalties are acommon experience in the courts. And in examining therange of the penalty as part of an examination of itsunderlying aim, one not charged with the responsibilities ofLocal 1913 and the District Council should exerciseappropriatecaution, lest he improperly invade theirprovince.Guided by that admonition and the total record,including Amato's deliberate and repeated failures to availhimself of opportunities to appear before the DistrictCouncil or its appropriate agency, and offer information(such as, for example, mitigating circumstances or data onhisfinancial resources) that could conceivably haveresulted in a reduced penalty, or none at all, I am unable tofind in the discipline such unreasonableness as to warrant aconclusion that its aim was suppression of any protectedright of protest, or punishment for its exercise, rather thanan expression of Local 1913's legitimate interest inmaintaining peace and good order in its hiring facility,protecting its representatives from unwarranted abuse andthreat of reprisal for performance of their duty, andsecuring compliance with lawful dues requirements.18indication that its disciplinary standards differ from one local to another.Variables in discipline are to be expected because of factual variables andthe changing personnel of trial committees, but passing that, it is a fact thatin the period since January 1, 1965, there have been many cases before theDistrictCouncil involving various locals, in which the penalty wasexpulsion or a fine of $300 or more or expulsion plus a substantial "specialinitiation fee" for violation of various provisions of Section 55 of theBrotherhood's constitution It is true that the record does not reflect theunderlying facts in these cases (except one involving Amato in 1968 thatneed not be detailed here), but responsibilty for that omission must be laidat the General Counsel's door It is he who asserts that the discipline wasunreasonably disparate, and the burden of proof in the matter is his As therecord attests, the files of the disciplinary proceedings for the periodcovered by the exhibit were made available to him by the District Council,yet the record, with the one exception noted, leaves one in the dark as tothe evidence in the many cases reflected in the exhibit. It is no answer to(Continued) CARPENTERS,LOCAL 1913Ifind, in sum, for the reasons stated, that Amato wasdisciplined for conduct not protected by Section 7, and thatthe discipline did not violate Section 8(b)(1)(A). According-ly, I shall recommend dismissal of the allegations of such aviolation.19The remaining question is whether the Respondentsunlawfully discriminated against Amato after hisfine andsuspensionat the respective hiring hall facilities of Locals25 and 1913. There is no evidence that the Distnct Councilparticipated in the operation of either hall, or had anyconnection either with the refusals to accept Amato's dues,or to refer him from either facility. Thus, I shall recommenddismissalof the allegations of unlawful discrimination tothe extent that they pertain to the District Council.It isbeyond dispute, however, that Local 1913 deniedAmato referral to the Fixtures Unlimited job on September15, and dropped his name from the unemployedregisterbefore rollcall that day. As the Supreme Court has pointedout, union security agreements permitted by the Act maynot be utilized "for any purpose other than to compelpayment of union dues and fees"(Radio Officers' Union v.N.L.R.B.,347 U.S. 17, 41). And the only ground on whichthe local could lawfully deny Amato a referral to which hewas otherwise entitled was a failure by him to tenderperiodic dues and initiation fees uniformly required as acondition of acquiring or retaining membership in thelocal.20Notwithstanding the terms of the note given Amato byRiviezzo on September 15, the evidence impels a conclusionthat Local 1913 assigned Amato the status of "a member(not) in good standing" not because of his nonpayment ofdues, but because he was under penalty of a fine and hadnot paid it. Collins had on two prior occasions rejectedoffers by Amato to pay the dues then owing, and on eachoccasion had given the reason that Amato had not madethe $50 down payment of account of his fine, required as acondition of his appeal, and rejected a third offer onsubstantially the same ground on September 15.This course points to the underlying reason for the denialof referral on that date. Under the Brotherhood's constitu-tion, the penalty was not only in effect while the $50remained unpaid, but by September 15, the 30-daylimitation for perfecting the appeal, and for making therelated down payment, had expired, and Amatowas not, inthe language of sec. 45E of the constitution, "entitle(d) . . .to any privilege, rights or donations." Significantly enough,in his testimony, Collins cited sec. 45E, sec. 55, whichcontainsa listof offenses, including those with whichAmato was charged, sec. 56, which deals with "charges andsay that the presentation of such evidence is difficult or impractical, for thefact still remains that before one could form a valid judgment on theGeneral Counsel's disparity thesis, it would,at least,be necessary to takeinto account the other cases of substantial penalties reflected in the exhibit,and the underlying evidence (not merely the charges) that led to themMoreover, the General Counsel's position is not made by the fact that theDistrictCouncil's bylaws specify relatively smallfines for violation of"trade rules" (such as sec 42M) in or appended to the bylaws, for thecharges against Amato involved substantially more than a violation of sec42M or the "trade rules" In short, the record will not support a findingthat the Distnct Council meted out significantly different punishment toAmato from the discipline of others in substantiallysimilar situations19 In view ofthe conclusionthat Amato was disciplined for conduct notprotected by Section 7, 1 find inapposite cases holding that a fine for a529trials," and sec. 57, which spells out the appellate procedureand the 30-day time limitation, as his authority forrejecting the dues offer of September 15.In sum, taking all factors into account, I find that Local1913 denied Amato the status of "a member in goodstanding" not because of nonpayment of dues, but becauseof his failure to pay the fine; that that was the underlyingreason for denial of the referral on September 15 and theremoval of his name from the register on that date; and thatby the refusal to refer him to the Fixtures Unlimited projectand the removal of his name from the list, Local 1913,which was the hiring agent of the employers subject to thecontractbetween the Brotherhood and AGC, causedemployers to discriminate in violation of Section 8(a)(3) ofthe Act, and thus violated Section 8(b)(2) of the Act, andrestrained and coerced employees in the exercise of rightsguaranteed them by Section 7 of the Act, thereby violatingSection 8(b)(1)(A) of the statute.Turning to the claim of discrimination against Amato atLocal 25's hiring hall, the Respondents argue that hispurpose in seeking referral to the McKee job was not tosecure work, but to "set up" Local 25 for a charge ofdiscrimination. Although the Respondents do not expresslymake the point, the implication of their position is that thecharges by Amato based on the episode amount to an abuseof the Board's processes warranting dismissal of therelevant allegations.There is ground for suspicion, at least, that Amato hadthe aim imputed to him. He was hard put to it to explainKoufos' presence at the hall, conceding at one point thatKoufos had accompanied him to serve as a "witness," thendenying such a purpose and offering the lame excuse thatKoufos "just came along with me." Koufos, I find, didaccompany Amato by prearrangement to serve as a"witness." That, of course, does not establish the ulteriormotive attributed to Amato by the Respondents, but it doesadd some color to the claim that he entertained it. More tothe point is the undisputed fact that he himself broughtabout rejection of his request, for after the referral wasissued,he gratuitously raised the question with thedispatching clerk whether he was entitled to the referral,offering the information to the effect that he had not paidhis dues for the current month, but saying nothing to theclerk about the reason repeatedly given him by Collins forrejection of his dues offers, nor about the letter from theRespondents' attorney, previously described. Conceivably,had he not withheld this information, the clerk would havereferred Amato's request to a superior who, in turn, wouldhave sought counsel in the matter.protectedactivity violatesSec 8(b)(l)(A) if it is unreasonably highAmongsuch decisions, seeWashingtonBaltimoreNewspaper Guild, Local 35(Washington Post Co andEvening StarCo),Cases 5-CB-924-I, 924-2,issued June 24, 1970 by TrialExaminerAbrahamH Malley,Booster LodgeNo 405, JAM (Boeing Co),Case 15-CB-779, issued December 30, 1968, byTrialExaminerRameyDonovan,CommunicationsWorkers of America,Local6222(John H Reinbold),Case 23-CB-888, issuedMay 12, 1969, byTrial ExaminerJamesT Barker, andCarpenters Local Union 101 (AndrewD Lewis),Case 5-CB-908, 984, recentlyissuedby Trial Examiner WilliamKappell.At least some of these cases are before the Boardfor review as ofthe date of this decision20Mayfair Coat & Suit Co,140 NLRB 1333, 1334,BuildingMaterial &Dump Truck Drivers Local 420 (Matt J Zaich Co),132 NLRB 1044, 1048 530DECISIONSOF NATIONALLABOR RELATIONS BOARDOn the other hand, Amato did go to the trouble of findingtheMcKee job, and, in view of indications that he had hadperiods of unemployment in 1969, there is good reason todoubt that he would use the job opening as a mere vehicleforbuilding a case against Local 25. Moreover, heexplained that the reason why he raised the question of hisdues status after the referral had been given to him was thathe was concerned that thejob steward at the project wouldremove him after he began work, and he thought he shouldclarify his status before proceeding to the job site. Theexplanation sounds a plausible note in view of his priorexperience at the Gartz projectAlthough with somemisgiving, I accept the explanation, and find that hispurpose at the hiring hall was to secure a referral to theMcKee job, and not to manufacture a basis for a claim ofdiscrimination at the dispatch facility.However, I find no basis in the record for charging Local25 with a violation of the Act As is evident, the dispatchingclerk was not even aware of the rejection of Amato's duesoffers to Local 1913, not to speak of the reason for therejection. The sole reason for the withdrawal of the referralwas Amato's own representation that he had not paid hisdues for the current month. Section 42M of the DistrictCouncil's bylaws in effect requires such a payment as acondition of work. The General Counsel makes no claimthat section 42M is unlawful; I find no legal impropriety inthe requirement; and it appears to me that Local 25 couldproperly take the short cut of denying Amato the referralbecause he had not paid his dues for the current monthinstead of waiting until he actually arrived at the project forwork.21 For the reasons stated, I find that Local 25 did notviolate the Act as a result of denial of the referral, andtherefore shall recommend dismissal of the allegations ofthe complaint pertaining to Local 25.But this does not exonerate Local 1913 of an unlawfulrole in Amato's loss of work on the McKee project, albeitLocal 25 did not act as Local 1913's agent in denying thereferral.Section 8(b)(2) of the Act forbids a labororganization "to cause an employer to discriminate" inprescribed circumstances. Local 25 was McKee's hiringagent; and the question presented is whether Local 1913"caused"McKee, though its agent, to discriminateunlawfully. Plainly, the fact that Local 25 acted unwittinglyin the affair does not preclude a finding that Local 1913"caused" a condition which had an unlawful impact onAmatoThe nub of the matter is that Local 1913 had repeatedlyrejected Amato's offers to pay dues because he had not paida portion of his fine; that it would have been futile forAmato to make an offer to pay his dues for November inview of the rejection that had taken place in each of thepreceding four months, and that by bringing about thatsituation, Local 1913 had "caused" a condition in whichAmato could neither pay the dues requested as a conditionof his employment by McKee nor work for McKee withoutsuch payment. In short, Local 1913 brought about the21BuildingMaterial & Dump Drivers Local 420 (Matt J Zaich Co),132NLRB 1044, 104822Although the record establishes no discriminatory failure or refusal toreferAmato from the hiring facility of Local 1913 after September 15, norany failure or refusal by the local to permit him to reregister on thedenial of the referral because Amato had not made therequested payment of the fine.I find that by bringing about such a result, Local 1913causedMcKee to discriminate against Amato in violationof Section 8(a)(3) of the Act; and that Local 1913 therebyviolated Section 8(b)(2) of the Act, and restrained andcoerced employees in the exercise of rights guaranteed themby Section 7 of the Act, thus violating Section 8(b)(1)(A) ofthe statute.IV.THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Local 1913, set forth in section III,above, occurring in connection with the operations ofFixturesUnlimited,McKee, and AGC and its membersdescribed in section I, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce amongthe several states and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.V. THE REMEDYIt has been found that Local 1913 has engaged in unfairlabor practices violative of Sections 8(b)(1)(A) and (2) ofthe Act. In view of these findings, I shall recommend thatLocal 1913 cease and desistfrom itsunfair labor practicesand take certain affirmative actions designed to effectuatethe policies of the Act.As Local 1913 caused Fixtures Unlimited, McKee, andAGC and its members to discriminate unlawfully againstMichael R. Amato, as found above, thereby violatingSection 8(b)(1)(A) and (2) of the Act, I shall recommendthat Local 1913 make Amato whole foi any wages he mayhave lost, as a result of its refusal to refer Amato foremployment by Fixtures Unlimited, between September 15,1969, the date of such refusal, and the date Local 1913notifiesFixturesUnlimited, inwriting,ashereafterprovided, that it has no objection to the employment ofAmato; as a result of any failure to refer Amato from thehiring hall operated by Local 1913 to any position to whichhe has been, or would be, entitled to be referred ordispatched between September 15, 1969, and the date Local1913 notifies AGC, in writing, as hereafter provided, that ithas no objection to the employment of Amato; 22 and as aresult of the denial of referral for employment by McKee atthe hiring facility of Local 25, as found above, between thedate of denial of such referral to the date Local 1913notifiesMcKee, in writing, as hereafter provided, that it hasno objection to the employment of Amato; and that suchloss of wages be computed in accordance with the formulaand method prescribed by the Board in F. W.WoolworthCompany,90 NLRB 289, and include interest at the rate of6 percent per annum as provided inIsisPlumbing &Heating Co,138 NLRB 716, to which cases the partieshereto are expressly referred.unemployed list at its facility after removal of his name on that date, inview of the evidence of a discriminatory attitude toward him at the facilityon September 15, a determination whether there has been anydiscrimination against him at the facility since September 15, should be,and is, reserved for the compliance stage of this proceeding CARPENTERS,LOCAL 1913531CONCLUSIONS OF LAWUpon the basis of the foregoing findings of fact, andupon the entire record in this proceeding, I make thefollowing conclusions of law:1.FixturesUnlimited,McKee, and AGC and itsmembers respectively are, and have been at all materialtimes, employers within the meaning of Section 2(2) of theAct.2.Locals25and 1913 and the District Councilrespectively are, and have been at all material times, labororganizations within the meaning of Section 2(5) of the Act.3.By causing Fixtures Unlimited, McKee, and AGCand its members to discriminate against Michael R. Amatoin violation of Section 8(a)(3) of the Act, as found above,Local 1913 has engaged, and is engaging, in unfair laborpractices within the meaning of Section 8(b)(2) of the Act.4.By restraining and coercing employees in the exerciseof rights guaranteed them by Section 7 of the Act, as foundabove, Local 1913 has engaged, and is engaging, in unfairlabor practices within the meaning of Section 8(b)(1)(A) ofthe Act.5.The aforesaid unfair labor practices are unfair laborpractices affecting commerce withui the meaning of Section2(6) and (7) of the Act6.The record establishes no unfair labor practices byLocal 25 and the District Council.writing, that it has no objection to the employment ofMichael R Amato.(c)Post in conspicuous places, including places wherenotices to its members are customarily posted, at its office,usual membership meeting place, and hiring hall, copies ofthe notice attached hereto. Copies of said notice, to befurnished by the Regional Director of Region 31 of theNational Labor Relations Board, shall, after being dulysigned by an authorized representative of Local 1913 bepostedby it immediately upon receipt thereof andmaintained by it for 60 consecutive days thereafter in suchconspicuous places. Reasonable steps shall be taken by thesaid Local 1913 to insure that said notice is not covered,altered, or defaced by any othermaterial.23(d) Forthwith mail copies of the said notice to the saidRegional Director, after such copies have been signed, asprovided above, for posting at the respective places ofbusiness of the said Fixtures Unlimited, Robert E. McKeeConstruction Co., and Associated General Contractors ofAmerica, Southern California Chapter, if they so agree.(e)Notify the said Regional Director, in writing, within20 days from the receipt of a copy of this decision whatstepsRespondentLocal 1913 has taken to complytherewith.24It is also recommended that the complaint be dismissedso far as it pertains to Local 25 and the District Council,and to the extent thatit allegesthat Local 1913 engaged inany unfair labor practices not expressly found above.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record in thisproceeding, I recommend that United Brotherhood ofCarpenters and Joiners of America, Local No. 1913,AFL-CIO, its officers, representatives, agents, successors,and assigns, shall:1.Cease and desist from:(a) Causing, or attempting to cause, Fixtures Unlimited,Robert E. McKee Construction Co., Associated GeneralContractors of America, Southern California Chapter, orany of the members of the latter organization to denyemployment to, or in any other manner discriminateagainst, any employee, in violation of Section 8(a)(3) of theAct.(b) In any like or related manner, restraining or coercingemployees in the exercise of the right to self-organization,to form, loin, or assist any labor organization, to bargaincollectively through representatives of their own choosing,toengage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, andto refrain from any or all such activities, except to theextent that such right may be affected by an agreementrequiringmembership in a labor organization as acondition of employment, as authorized in the Act.2.Take the following affirmative actions which, I find,will effectuate the policies of the Act:(a)Make Michael R. Amato whole in the manner,according to the method, and to the extent set forth insection V, above, entitled "The Remedy."(b)Forthwith notify Fixtures Unlimited, Robert E.McKee Construction Co, and Associated General Con-tractorsofAmerica, Southern California Chapter, in23 In the event no exceptions are filed as provided by sec. 102 46 of theRules and Regulations of the National Labor Relations Board, thefindings,conclusions,recommendations,and Recommended Order hereinshall, as provided in Sec 102 48 of the Rules and Regulations, be adoptedby the Board, and become its findings,conclusions,and order,and allobjections thereto shall be deemed waived for all purposes In the eventthat the Board's order is enforced by a judgment of a United States CourtofAppeals,thewords in the notice reading "Postedby Order of theNational Labor Relations Board" shall be changed to read "PostedPursuant to a Judgment of the United States Court of Appeals Enforcingan Order of the National LaborRelations Board "24 In the event this Recommended Order adopted by the Board, par2(e) thereof shall be modified to read "Notify the said Regional Director,inwriting,within 10 days from the date of this Order, what steps theRespondent Local 1913 has taken to comply therewith "APPENDIXNOTICE TOMEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWe hereby notify our members that:After a hearing at which all sides had an opportunity topresent evidence and to state their positions, the NationalLabor Relations Board found that we have violated theNational Labor Relations Act, and has ordered us to postthis notice.The Act gives employees the following rightsTo engage in self-organizationTo form, join, or assist any unionTo bargain collectively through representativesof their own choiceTo engage in activities together for the purpose 532DECISIONS OF NATIONALLABOR RELATIONS BOARDof collective bargaining or other mutual aid orprotectionTo refrain from the exercise of any or all suchactivities.WE WILL NOT cause, or attempt to cause, anydiscrimination by any employer against any employeein violation of the National Labor Relations Act at ourhiring hall or that of any other union.WE WILL NOT in any other like or related mannerrestrain or coerce any employee in the exercise of any ofthe rights set forth above.The National Labor Relations Board has found thatwe unlawfully discriminated against Michael R. Amatoin the operation of our hiring hall, and that we causedvarious employers to discriminate against him inviolation of the National Labor Relations Act; and hastherefore ordered us to reimburse him for any loss ofpay he may have suffered because of such discrimina-tion.WE WILL reimburse the said Michael R. Amato forhis loss of wages, together with interest thereon, inaccordance with the Board's order.UNITED BROTHERHOOD OFCARPENTERS AND JOINERSOF AMERICA, LOCAL# 1913, AFL-CIO(Labor Organization)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or coveredby anyother material.Any questions concerning this notice or compliance withits provisions may be directed to the Board's Office, Room12100, Federal Building,11000Wilshire Boulevard, LosAngeles, California 90024,Telephone 824-7351.